Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 1 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 2 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 3 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 4 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 5 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 6 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 7 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 8 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                          Document     Page 9 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                         Document      Page 10 of 11
Case 18-17111   Doc 45   Filed 12/22/20 Entered 12/22/20 09:39:06   Desc Main
                         Document      Page 11 of 11
